Case 2:20-cv-00709-SPC-NPM Document 14 Filed 10/06/20 Page 1 of 4 PageID 55




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

GEORGE DOUGLAS METZ, II,

                Plaintiff,

v.                                                          Case No.: 2:20-cv-709-FtM-
38NPM

RANDALL STERLING and
CHARLOTTE COUNTY
GOVERNMENT,

                Defendants.
                                                 /

                                   OPINION AND ORDER 1

        Before the Court is Defendant Randall Sterling’s Motion to Dismiss

Plaintiff’s Complaint and Jury Demand filed on September 21, 2020. (Doc. 9).

Plaintiff George Douglas Metz, II (“Metz”) responded in opposition on October 5,

2020. (Doc. 13). For the following reasons, the Court finds the Complaint is due

to be dismissed.

        This is a federal civil rights action. Metz alleges Defendants 2 violated his

constitutional rights by prohibiting him from video recording the inside of a Driver

Motor Vehicle building and issuing him a trespass warning. Defendant Randall



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.

2Notably, it is unclear from Plaintiff’s allegations whether he intends to sue the County or the Charlotte
County Sherriff. Plaintiff must make this clear on the next iteration of the Complaint.
Case 2:20-cv-00709-SPC-NPM Document 14 Filed 10/06/20 Page 2 of 4 PageID 56




Sterling moves to dismiss for failure to state a claim. (Doc. 9). However, because

the Complaint constitutes an impermissible shotgun pleading, the Court must

intervene sua sponte and order repleader. See Byrne v. Nezhat, 261 F.3d 1075,

1133 (11th Cir. 2001) (abrogated on other grounds).

      Federal Rules of Civil Procedure 8 and 10 set the minimum requirements for

pleadings.   Rule 8(a)(2) requires a complaint to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). And Rule 10(b) says “[a] party must state its claims . . . in numbered

paragraphs, each limited as far as practicable to a single set of circumstances.” Fed.

R. Civ. P. 10(b). Problems arise when a plaintiff does not follow these rules. And

a shotgun pleading is such a problem.

      There are four impermissible shotgun pleadings, three of which are at issue

here. The first type is when “each count adopts the allegations of all preceding

counts, causing each successive count to carry all that came before and the last

count to be a combination of the entire complaint.” Weiland v. Palm Beach Cnty.

Sherriff’s Office, 792 F.3d 1313, 1321 (11th Cir. 2015) (footnote omitted). The next

shotgun pleading is “one that commits the sin of not separating into a different

count each cause of action or claim for relief.” Weiland v. Palm Beach Cnty.

Sherriff’s Office, 792 F.3d 1313, 1322. And the final shotgun pleading “assert[s]

claims against multiple defendants without specifying which of the defendants are

responsible for which acts or omissions.” Weiland v. Palm Beach Cnty. Sherriff’s

Office, 792 F.3d 1313, 1323.




                                          2
Case 2:20-cv-00709-SPC-NPM Document 14 Filed 10/06/20 Page 3 of 4 PageID 57




      “Courts in the Eleventh Circuit have little tolerance for shotgun pleadings.”

Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018) (citations

omitted). They “waste scarce judicial resources, inexorably broaden[ ] the scope of

discovery, wreak havoc on appellate court dockets, and undermine[ ] the public’s

respect for the courts.” Id. (internal quotes and citation omitted). And they fail “to

give the defendants adequate notice of the claims against them and the grounds

upon which each claim rests.” Weiland, 792 F.3d at 1323 (footnote omitted).

While pro se litigant pleadings are held “to a less stringent standard than pleadings

drafted by attorneys[,]” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th

Cir. 1998), courts are under no duty to “rewrite” a pro se litigant’s complaint to

find a claim. See Washington v. Dep't of Children and Families, 256 F. App’x. 326,

327   (11th    Cir.   2007).       (citation   omitted).       A pro se litigant must

still follow the procedural rules. See Albra v. Advan, Inc., 490 F.3d 826, 829 (11th

Cir. 2007) (citation omitted).

      The Complaint is a textbook shotgun pleading. First, Plaintiff does not

clearly separate each cause of action into a separate count for relief. As best the

Court can tell, Plaintiff brings claims under the First and Fourteenth Amendments.

Yet these claims are blended under one subheading and it is hard to determine

which facts support which claims for relief. Next, Plaintiff’s Complaint has a

pattern of incorporating all the preceding allegations into each separate

subheading. And the Complaint mixes claims against the two Defendants without

specifying which Defendant is responsible for which acts or omissions under each




                                          3
Case 2:20-cv-00709-SPC-NPM Document 14 Filed 10/06/20 Page 4 of 4 PageID 58




count. Thus, Defendants (and the Court) cannot understand the allegations and

claims. Plaintiff must replead his claims and cure these deficiencies. 3

        As a final matter, the Court directs Plaintiff to the service rules under Federal

Rule of Civil Procedure 4. Upon filing an amended complaint, Plaintiff must

properly serve the named Defendants within fourteen (14) days and file proof of

service with the Court. See Fed. R. Civ. P. 4(l) and (m).

        Accordingly, it is now

        ORDERED:

              1. Defendant Randall Sterling’s Motion to Dismiss Plaintiff’s

                  Complaint and Jury Demand (Doc. 9) is GRANTED to the limited

                  extent the Complaint is a shotgun pleading.

              2. The Complaint is DISMISSED (Doc. 1) without prejudice.

                  Plaintiff may file an Amended Complaint consistent with this Order

                  on or before October 20, 2020. Failure to do so will result

                  in the closure of this case without further notice.

        DONE and ORDERED in Fort Myers, Florida on October 6, 2020.




Copies: All Parties of Record
3 The Complaint also includes legal argument, such as a discussion on qualified immunity. Because this
is improper, Plaintiff must eliminate any argument from his next pleading. See Antoine v. Sch. Bd. of Collier
Cty., Fla., No. 2:16-CV-379-FTM-38MRM, 2019 WL 913358, at *1 (M.D. Fla. Feb. 25, 2019) (citation
omitted).




                                                     4
